PER CURIAM:
Mason Meyer pleaded guilty to one count of child molestation in the first degree in the Circuit Court of Saline County. Meyer filed a Rule 24.035 motion for post-conviction relief arguing that his guilty plea was entered involuntarily. The Circuit Court denied Meyer's motion without an evidentiary hearing, and he appeals from that judgment. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).